MR. JUSTICE SANNER
delivered the opinion of the court.
This appeál assails the validity of Chapter 95, Session Laws of 1915 — particularly sections 1, 4, 5, 13, 14, 15, 16, 17 and 18 —known as the “Teachers’ Pension Law,” held by the judgment below to be valid and enforceable. In substance, these provisions are: Section 1, creating the public school teachers’ retirement salary fund and the public school teachers’ permanent fund, the latter made.up of “contributions made by *92teachers as hereinafter provided,” income and interest, donations, legacies, gifts or bequests and “appropriations made by the state legislature from time to time to carry into effect the purposes of this Act. ’ ’ Section 2. The retirement salary fund shall be made up of moneys transferred from the permanent fund. - Section 4. “There shall be deducted from the salary of every teacher,” subject to the provisions of the Act, one dollar from each month’s compensation, to be placed in said permanent fund. Section 5. “No person shall be eligible to receive the benefits of this Act who shall not have paid * * * an amount equal to twelve dollars for each year of service, up to and including twenty-five years. ’ ’ Section 13. Every teacher of twenty-five years’ service, the last ten of which shall be in this state, is entitled to retirement and to receive during life an annual retirement salary of $600, in quarterly installments. Section 14. Any teacher who shall have served as such or as a school officer for fifteen years, and who by infirmity shall become incapacitated, may be retired or may by proper authority be compelled to retire and shall receive an annual retirement salary in proportion to length of service. Section 15. The authorities shall determine what constitutes a school year. Section 16. The Act is binding on such teachers employed in the public schools of this state at the time of the approval of the Act, as shall on or before January 1, 1916, signify their agreement accordingly, and (section 17) upon all teachers elected or appointed after the approval of the Act. Section 18. If any retired teacher shall be re-employed in the schools, the retirement salary shall be suspended during such period of re-employment, and any teacher retired for disability or on less than twenty-five years of service who returns to service and later qualifies for retirement, the retirement salary on such second retirement shall be reduced so as to cover the amounts paid on the first retirement.
The objections urged to this legislation, so far as they are [1] cognizable by this court, are constitutional in character. They are not very clearly stated, but from the argument of the appellants’ brief we infer the contentions to be that it violates *93the state Constitution (sees. 3 and 27, Art. Ill; see. 26, Art. Y, and sec. 11, Art. XII) as well as the Fifth and Fourteenth Amendments to the national Constitution. In substance, the provisions thus invoked are: The declaration that all persons possess the inalienable right of acquiring, possessing and protecting property; the guaranties that no person shall be deprived of life, liberty or property without due process of daw, or be denied the equal protection of the laws; the prohibition against the passage of local or special laws for the management of the common schools; the requirement that taxes shall be uniform and laid by general laws for public purposes. The most cursory examination of the statute thus assailed will disclose that the constitutional propositions insisted upon are inapplicable.
There is no question of taxation involved. The legal relation of the state through its several boards of school trustees with the teachers employed by it is one of contract. It has the right to say upon what terms it will hire or authorize the hiring of persons to teach in its schools. ■ It may, if it sees fit to do so, discriminate in the terms of its contracts upon any basis it chooses to adopt or upon no basis at all. Here it has said to all teachers employed after the approval of the Act: “Your contract shall have read into it the provisions of this Act; the salary you receive shall in all eases be one dollar per month less than the amount expressed in your contract, that dollar to go into the teachers’ pension fund for your benefit when you become entitled to it; you may engage or not upon these terms, just as you like. ’ ’ When the teacher engages, it is an acceptance of the terms, and all discussion based upon the theory of taxation, having in mind that taxes are in invitum, is irrelevant. (Allen v. Board of Education, 81 N. J. L. 135, 79 Atl. 101.)
Neither, assuming the appellants can raise the question, is there any taking of property from the teachers, with or without due process of law, or any invasion of their right to acquire, possess, and protect property. The effect of the Act being as above stated, it results that the salary to be paid is a net *94amount after the “contributions” or “deductions” prescribed. It is not a gross amount, and thus in fact there is no taking. As declared by the supreme court of Wisconsin on a slightly different but essentially similar occasion: “Though called part of the officer’s compensation, he never received it or controlled it; nor could he prevent its appropriation to the fund in question. He had no such power * * * over it as always accompanies ownership of property. Being a fund raised in that way, it was entirely at the disposal of the government, until, by the happening of one of the events stated, * * * the right to the specific sum promised became vested in the officer or his representative.” (State v. Police Pension Fund, 121 Wis. 44, 98 N. W. 954.)
The Act is said to involve a denial of the equal protection of the laws, “in that payment is made by consent with some teachers and is compulsory with others.” This is not correct. The deductions are by consent or contract in all cases, the mode of assent only being different as between teachers having contracts when the Act went into effect, and those who contract after the approval of the Act and in contemplation of its terms. This distinction is as it should be. It certainly affords no ground of complaint by these appellants.
The prohibition against local or special laws cannot be [2] invoked. A “special” or “private” Act is a statute operating only on particular persons and private concerns; a “local Act” is an Act applicable only to a particular part of the legislative jurisdiction. The law in question here operates throughout the state and uniformly upon all who are subject to its provisions. It is thus not local or special, but a general law. (36 Cyc. 986; Hersey v. Neilson, 47 Mont. 132, Ann. Cas. 1914C, 963, 131 Pac. 30; State ex rel. Bray v. Long, 21 Mont. 26, 52 Pac. 645.)
Counsel for appellants cites several authorities to support his views, but none are in point except Hibbard v. State, 65 Ohio St. 574, 58 L. R. A. 654, 64 N. E. 109, and with that decision [3] we cannot agree. Some criticism is also voiced touching *95the details of the scheme created by the Act in question and its alleged economic defects, but such considerations are for the legislature.
The judgment is affirmed.

Affirmed.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.